UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: September 30, 2013 Date of reporting period: June 30, 2013 Item 1. Proxy Voting Record. Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction Schnitzer Steel Industries, Inc. SCHN 30-Jan-13 USA Annual 04-Dec-12 Elect Director William A. Furman Mgmt For Withhold For Schnitzer Steel Industries, Inc. SCHN 30-Jan-13 USA Annual 04-Dec-12 Elect Director William D. Larsson Mgmt For Withhold For Schnitzer Steel Industries, Inc. SCHN 30-Jan-13 USA Annual 04-Dec-12 Elect Director David L. Jahnke Mgmt For For For Schnitzer Steel Industries, Inc. SCHN 30-Jan-13 USA Annual 04-Dec-12 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against For Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction POSCO 22-Mar-13 South Korea Y70750115 Annual 28-Dec-12 Meeting for ADR Holders Mgmt POSCO 22-Mar-13 South Korea Y70750115 Annual 28-Dec-12 Approve Financial Statements, Allocation of Income, and Dividend of KRW 6,000 per Share Mgmt For For For POSCO 22-Mar-13 South Korea Y70750115 Annual 28-Dec-12 Elect Shin Jae-Cheol as Outside Director Mgmt For For For POSCO 22-Mar-13 South Korea Y70750115 Annual 28-Dec-12 Elect Lee Myung-Woo as Outside Director Mgmt For For For POSCO 22-Mar-13 South Korea Y70750115 Annual 28-Dec-12 Elect Kim Ji-Hyung as Outside Director Mgmt For For For POSCO 22-Mar-13 South Korea Y70750115 Annual 28-Dec-12 Elect Kim Ji-Hyung as Member of Audit Committee Mgmt For For For POSCO 22-Mar-13 South Korea Y70750115 Annual 28-Dec-12 Elect Jang In-Hwan as Inside Director Mgmt For For For POSCO 22-Mar-13 South Korea Y70750115 Annual 28-Dec-12 Elect Kim Eung-Kyu as Inside Director Mgmt For For For POSCO 22-Mar-13 South Korea Y70750115 Annual 28-Dec-12 Approve Total Remuneration of Inside Directors and Outside Directors Mgmt For For For Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction Melcor Developments Ltd. MRD 25-Apr-13 Canada Annual 26-Mar-13 Fix Number of Directors at Eight Mgmt For For For Melcor Developments Ltd. MRD 25-Apr-13 Canada Annual 26-Mar-13 Elect Gordon J. Clanachan as Director Mgmt For For For Melcor Developments Ltd. MRD 25-Apr-13 Canada Annual 26-Mar-13 Elect William D. Grace as Director Mgmt For For For Melcor Developments Ltd. MRD 25-Apr-13 Canada Annual 26-Mar-13 Elect Ross A. Grieve as Director Mgmt For For For Melcor Developments Ltd. MRD 25-Apr-13 Canada Annual 26-Mar-13 Elect Andrew J. Melton as Director Mgmt For For For Melcor Developments Ltd. MRD 25-Apr-13 Canada Annual 26-Mar-13 Elect Timothy C. Melton as Director Mgmt For Withhold For Melcor Developments Ltd. MRD 25-Apr-13 Canada Annual 26-Mar-13 Elect Catherine M. Roozen as Director Mgmt For For For Melcor Developments Ltd. MRD 25-Apr-13 Canada Annual 26-Mar-13 Elect Allan E. Scott as Director Mgmt For For For Melcor Developments Ltd. MRD 25-Apr-13 Canada Annual 26-Mar-13 Elect Ralph B. Young as Director Mgmt For For For Melcor Developments Ltd. MRD 25-Apr-13 Canada Annual 26-Mar-13 Approve Pricewaterhousecoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For For Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction Expeditors International of Washington, Inc. EXPD 01-May-13 USA Annual 07-Mar-13 Elect Director Peter J. Rose Mgmt For Against For Expeditors International of Washington, Inc. EXPD 01-May-13 USA Annual 07-Mar-13 Elect Director Robert R. Wright Mgmt For For For Expeditors International of Washington, Inc. EXPD 01-May-13 USA Annual 07-Mar-13 Elect Director Mark A. Emmert Mgmt For For For Expeditors International of Washington, Inc. EXPD 01-May-13 USA Annual 07-Mar-13 Elect Director R. Jordan Gates Mgmt For Against For Expeditors International of Washington, Inc. EXPD 01-May-13 USA Annual 07-Mar-13 Elect Director Dan P. Kourkoumelis Mgmt For Against For Expeditors International of Washington, Inc. EXPD 01-May-13 USA Annual 07-Mar-13 Elect Director Michael J. Malone Mgmt For Against For Expeditors International of Washington, Inc. EXPD 01-May-13 USA Annual 07-Mar-13 Elect Director John W. Meisenbach Mgmt For Against For Expeditors International of Washington, Inc. EXPD 01-May-13 USA Annual 07-Mar-13 Elect Director Liane J. Pelletier Mgmt For For For Expeditors International of Washington, Inc. EXPD 01-May-13 USA Annual 07-Mar-13 Elect Director James L.k. Wang Mgmt For Against For Expeditors International of Washington, Inc. EXPD 01-May-13 USA Annual 07-Mar-13 Elect Director Tay Yoshitani Mgmt For For For Expeditors International of Washington, Inc. EXPD 01-May-13 USA Annual 07-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Expeditors International of Washington, Inc. EXPD 01-May-13 USA Annual 07-Mar-13 Approve Stock Option Plan Mgmt For Against For Expeditors International of Washington, Inc. EXPD 01-May-13 USA Annual 07-Mar-13 Ratify Auditors Mgmt For Against For Expeditors International of Washington, Inc. EXPD 01-May-13 USA Annual 07-Mar-13 Stock Retention SH Against For For Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction Allied World Assurance Company Holdings, AG AWH 02-May-13 Switzerland H01531104 Annual 06-Mar-13 Elect Barbara T. Alexander as Director Mgmt For For For Allied World Assurance Company Holdings, AG AWH 02-May-13 Switzerland H01531104 Annual 06-Mar-13 Elect Scott Hunter as Director Mgmt For For For Allied World Assurance Company Holdings, AG AWH 02-May-13 Switzerland H01531104 Annual 06-Mar-13 Elect Patrick de Saint-Aignan as Director Mgmt For For For Allied World Assurance Company Holdings, AG AWH 02-May-13 Switzerland H01531104 Annual 06-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Allied World Assurance Company Holdings, AG AWH 02-May-13 Switzerland H01531104 Annual 06-Mar-13 Accept Consolidated Financial Statements and Statutory Reports Mgmt For For For Allied World Assurance Company Holdings, AG AWH 02-May-13 Switzerland H01531104 Annual 06-Mar-13 Approve Retention of Disposable Profits Mgmt For For For Allied World Assurance Company Holdings, AG AWH 02-May-13 Switzerland H01531104 Annual 06-Mar-13 Approve Dividends Mgmt For For For Allied World Assurance Company Holdings, AG AWH 02-May-13 Switzerland H01531104 Annual 06-Mar-13 Approve Reduction in Share Capital Mgmt For For For Allied World Assurance Company Holdings, AG AWH 02-May-13 Switzerland H01531104 Annual 06-Mar-13 Appoint Deloitte & Touche Ltd. as Independent Auditors and Deloitte AG as Statutory Auditors Mgmt For Against For Allied World Assurance Company Holdings, AG AWH 02-May-13 Switzerland H01531104 Annual 06-Mar-13 Appoint PricewaterhouseCoopers AG as Special Auditor Mgmt For For For Allied World Assurance Company Holdings, AG AWH 02-May-13 Switzerland H01531104 Annual 06-Mar-13 Approve Discharge of Board and Senior Management Mgmt For For For Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction Archer-Daniels-Midland Company ADM 02-May-13 USA Annual 11-Mar-13 Elect Director Alan L. Boeckmann Mgmt For For For Archer-Daniels-Midland Company ADM 02-May-13 USA Annual 11-Mar-13 Elect Director George W. Buckley Mgmt For For For Archer-Daniels-Midland Company ADM 02-May-13 USA Annual 11-Mar-13 Elect Director Mollie Hale Carter Mgmt For Against For Archer-Daniels-Midland Company ADM 02-May-13 USA Annual 11-Mar-13 Elect Director Terell K. Crews Mgmt For For For Archer-Daniels-Midland Company ADM 02-May-13 USA Annual 11-Mar-13 Elect Director Pierre Dufour Mgmt For For For Archer-Daniels-Midland Company ADM 02-May-13 USA Annual 11-Mar-13 Elect Director Donald E. Felsinger Mgmt For For For Archer-Daniels-Midland Company ADM 02-May-13 USA Annual 11-Mar-13 Elect Director Antonio Maciel Mgmt For For For Archer-Daniels-Midland Company ADM 02-May-13 USA Annual 11-Mar-13 Elect Director Patrick J. Moore Mgmt For For For Archer-Daniels-Midland Company ADM 02-May-13 USA Annual 11-Mar-13 Elect Director Thomas F. O'Neill Mgmt For For For Archer-Daniels-Midland Company ADM 02-May-13 USA Annual 11-Mar-13 Elect Director Daniel Shih Mgmt For For For Archer-Daniels-Midland Company ADM 02-May-13 USA Annual 11-Mar-13 Elect Director Kelvin R. Westbrook Mgmt For For For Archer-Daniels-Midland Company ADM 02-May-13 USA Annual 11-Mar-13 Elect Director Patricia A. Woertz Mgmt For Against For Archer-Daniels-Midland Company ADM 02-May-13 USA Annual 11-Mar-13 Ratify Auditors Mgmt For Against For Archer-Daniels-Midland Company ADM 02-May-13 USA Annual 11-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against For Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction AXIS Capital Holdings Limited AXS 03-May-13 Bermuda G0692U109 Annual 05-Mar-13 Elect Geoffrey Bell as Director Mgmt For For For AXIS Capital Holdings Limited AXS 03-May-13 Bermuda G0692U109 Annual 05-Mar-13 Elect Albert A. Benchimol as Director Mgmt For For For AXIS Capital Holdings Limited AXS 03-May-13 Bermuda G0692U109 Annual 05-Mar-13 Elect Christopher V. Greetham as Director Mgmt For For For AXIS Capital Holdings Limited AXS 03-May-13 Bermuda G0692U109 Annual 05-Mar-13 Elect Maurice A. Keane as Director Mgmt For For For AXIS Capital Holdings Limited AXS 03-May-13 Bermuda G0692U109 Annual 05-Mar-13 Elect Henry B. Smith as Director Mgmt For For For AXIS Capital Holdings Limited AXS 03-May-13 Bermuda G0692U109 Annual 05-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against AXIS Capital Holdings Limited AXS 03-May-13 Bermuda G0692U109 Annual 05-Mar-13 Ratify Deloitte & Touche Ltd as Auditors Mgmt For Against For Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction Kinder Morgan, Inc. KMI 07-May-13 USA 49456B101 Annual 15-Mar-13 Elect Director Richard D. Kinder Mgmt For Withhold For Kinder Morgan, Inc. KMI 07-May-13 USA 49456B101 Annual 15-Mar-13 Elect Director C. Park Shaper Mgmt For Withhold For Kinder Morgan, Inc. KMI 07-May-13 USA 49456B101 Annual 15-Mar-13 Elect Director Steven J. Kean Mgmt For Withhold For Kinder Morgan, Inc. KMI 07-May-13 USA 49456B101 Annual 15-Mar-13 Elect Director Anthony W. Hall, Jr. Mgmt For For For Kinder Morgan, Inc. KMI 07-May-13 USA 49456B101 Annual 15-Mar-13 Elect Director Deborah A. Macdonald Mgmt For For For Kinder Morgan, Inc. KMI 07-May-13 USA 49456B101 Annual 15-Mar-13 Elect Director Michael Miller Mgmt For For For Kinder Morgan, Inc. KMI 07-May-13 USA 49456B101 Annual 15-Mar-13 Elect Director Michael C. Morgan Mgmt For For For Kinder Morgan, Inc. KMI 07-May-13 USA 49456B101 Annual 15-Mar-13 Elect Director Fayez Sarofim Mgmt For For For Kinder Morgan, Inc. KMI 07-May-13 USA 49456B101 Annual 15-Mar-13 Elect Director Joel V. Staff Mgmt For Withhold For Kinder Morgan, Inc. KMI 07-May-13 USA 49456B101 Annual 15-Mar-13 Elect Director John Stokes Mgmt For For For Kinder Morgan, Inc. KMI 07-May-13 USA 49456B101 Annual 15-Mar-13 Elect Director Robert F. Vagt Mgmt For For For Kinder Morgan, Inc. KMI 07-May-13 USA 49456B101 Annual 15-Mar-13 Ratify Auditors Mgmt For Against For Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction SkyWest, Inc. SKYW 07-May-13 USA Annual 04-Mar-13 Elect Director Jerry C. Atkin Mgmt For Against For SkyWest, Inc. SKYW 07-May-13 USA Annual 04-Mar-13 Elect Director J. Ralph Atkin Mgmt For Against For SkyWest, Inc. SKYW 07-May-13 USA Annual 04-Mar-13 Elect Director Margaret S. Billson Mgmt For For For SkyWest, Inc. SKYW 07-May-13 USA Annual 04-Mar-13 Elect Director Henry J. Eyring Mgmt For For For SkyWest, Inc. SKYW 07-May-13 USA Annual 04-Mar-13 Elect Director Robert G. Sarver Mgmt For Against For SkyWest, Inc. SKYW 07-May-13 USA Annual 04-Mar-13 Elect Director Steven F. Udvar-Hazy Mgmt For Against For SkyWest, Inc. SKYW 07-May-13 USA Annual 04-Mar-13 Elect Director James L. Welch Mgmt For For For SkyWest, Inc. SKYW 07-May-13 USA Annual 04-Mar-13 Elect Director W. Steve Albrecht Mgmt For For For SkyWest, Inc. SKYW 07-May-13 USA Annual 04-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For SkyWest, Inc. SKYW 07-May-13 USA Annual 04-Mar-13 Ratify Auditors Mgmt For Against For Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Elect Director Sharon L. Allen Mgmt For For For Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Elect Director Susan S. Bies Mgmt For For For Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Elect Director Jack O. Bovender, Jr. Mgmt For For For Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Elect Director Frank P. Bramble, Sr. Mgmt For For For Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Elect Director Arnold W. Donald Mgmt For For For Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Elect Director Charles K. Gifford Mgmt For For For Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Elect Director Charles O. Holliday, Jr. Mgmt For For For Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Elect Director Linda P. Hudson Mgmt For For For Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Elect Director Monica C. Lozano Mgmt For For For Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Elect Director Thomas J. May Mgmt For For For Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Elect Director Brian T. Moynihan Mgmt For For For Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Elect Director Lionel L. Nowell, III Mgmt For For For Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Elect Director R. David Yost Mgmt For For For Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against For Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Ratify Auditors Mgmt For Against For Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Report on Political Contributions SH Against For For Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Adopt Proxy Access Right SH Against Against Against Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Amend Bylaw to Limit Multiple Board Service SH Against Against Against Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Report on Feasibility of Prohibiting Political Contributions SH Against Against Against Bank of America Corporation BAC 08-May-13 USA Annual 13-Mar-13 Review Fair Housing and Fair Lending Compliance SH Against For For Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Elect John T. Baily as Director Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Elect Norman Barham as Director Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Elect Galen R. Barnesas Director Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Elect Scott D. Moore as Director Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Elect William H. Bolinder as Subsidiary Director of Endurance Specialty Insurance Ltd. Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Elect David Cash as Subsidiary Director of Endurance Specialty Insurance Ltd. Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Elect John V. Del Col as Subsidiary Director of Endurance Specialty Insurance Ltd. Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Elect Alan Barlow as Subsidiary Director of Endurance Worldwide Holdings Limited Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Elect William H. Bolinder as Subsidiary Director of Endurance Worldwide Holdings Limited Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Elect David Cash as Subsidiary Director of Endurance Worldwide Holdings Limited Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Elect Simon Minshall as Subsidiary Director of Endurance Worldwide Holdings Limited Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Elect Brendan R. O'Neill as Subsidiary Director of Endurance Worldwide Holdings Limited Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Elect Allan Barlow as Subsidiary Director of Endurance Worldwide Insurance Limited Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Elect William H. Bolinder as Subsidiary Director of Endurance Worldwide Insurance Limited Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Elect as David Cash Subsidiary Director of Endurance Worldwide Insurance Limited Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Elect Simon Minshall as Subsidiary Director of Endurance Worldwide Insurance Limited Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Elect Brendan R. O'Neill as Subsidiary Director of Endurance Worldwide Insurance Limited Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Approve Ernst & Young Ltd. as Auditors and Authorize Boardthrough the Audit Committee to Fix Their Remuneration Mgmt For Against For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Endurance Specialty Holdings Ltd. ENH 08-May-13 Bermuda G30397106 Annual 07-Mar-13 Amend the Company's Amended and Restated Bylaws Mgmt For For For Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction C.H. Robinson Worldwide, Inc. CHRW 09-May-13 USA 12541W209 Annual 11-Mar-13 Elect Director Scott P. Anderson Mgmt For For For C.H. Robinson Worldwide, Inc. CHRW 09-May-13 USA 12541W209 Annual 11-Mar-13 Elect Director Mary J. Steele Guilfoile Mgmt For For For C.H. Robinson Worldwide, Inc. CHRW 09-May-13 USA 12541W209 Annual 11-Mar-13 Elect Director Jodee A. Kozlak Mgmt For For For C.H. Robinson Worldwide, Inc. CHRW 09-May-13 USA 12541W209 Annual 11-Mar-13 Elect Director ReBecca Koenig Roloff Mgmt For For For C.H. Robinson Worldwide, Inc. CHRW 09-May-13 USA 12541W209 Annual 11-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For C.H. Robinson Worldwide, Inc. CHRW 09-May-13 USA 12541W209 Annual 11-Mar-13 Approve Omnibus Stock Plan Mgmt For Against For C.H. Robinson Worldwide, Inc. CHRW 09-May-13 USA 12541W209 Annual 11-Mar-13 Ratify Auditors Mgmt For Against For Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Elect Director Robert H. Benmosche Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Elect Director W. Don Cornwell Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Elect Director John H. Fitzpatrick Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Elect Director William G. Jurgensen Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Elect Director Christopher S. Lynch Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Elect Director Arthur C. Martinez Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Elect Director George L. Miles, Jr. Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Elect Director Henry S. Miller Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Elect Director Robert S. Miller Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Elect Director Suzanne Nora Johnson Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Elect Director Ronald A. Rittenmeyer Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Elect Director Douglas M. Steenland Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Elect Director Theresa M. Stone Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Amend Omnibus Stock Plan Mgmt For Against For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year One Year AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Ratify Auditors Mgmt For Against For AMERICAN INTERNATIONAL GROUP, INC. AIG 15-May-13 USA Annual 20-Mar-13 Limit Total Number of Boards on Which Company Directors May Serve SH Against Against Against Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction Everest Re Group, Ltd. RE 15-May-13 Bermuda G3223R108 Annual 20-Mar-13 Elect Director Dominic J. Addesso Mgmt For Withhold For Everest Re Group, Ltd. RE 15-May-13 Bermuda G3223R108 Annual 20-Mar-13 Elect Director John J. Amore Mgmt For For For Everest Re Group, Ltd. RE 15-May-13 Bermuda G3223R108 Annual 20-Mar-13 Elect Director John R. Dunne Mgmt For Withhold For Everest Re Group, Ltd. RE 15-May-13 Bermuda G3223R108 Annual 20-Mar-13 Elect Director Joseph V. Taranto Mgmt For Withhold For Everest Re Group, Ltd. RE 15-May-13 Bermuda G3223R108 Annual 20-Mar-13 Elect Director John A. Weber Mgmt For Withhold For Everest Re Group, Ltd. RE 15-May-13 Bermuda G3223R108 Annual 20-Mar-13 Ratify PricewaterhouseCoopers LLP as Auditors Mgmt For Against For Everest Re Group, Ltd. RE 15-May-13 Bermuda G3223R108 Annual 20-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction PartnerRe Ltd. PRE 17-May-13 Bermuda G6852T105 Annual 20-Mar-13 Elect Director Jean-Paul L. Montupet Mgmt For Withhold For PartnerRe Ltd. PRE 17-May-13 Bermuda G6852T105 Annual 20-Mar-13 Elect Director Lucio Stanca Mgmt For For For PartnerRe Ltd. PRE 17-May-13 Bermuda G6852T105 Annual 20-Mar-13 Ratify Deloitte & Touche Ltd. as Auditors Mgmt For Against For PartnerRe Ltd. PRE 17-May-13 Bermuda G6852T105 Annual 20-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction International Bancshares Corporation IBOC 20-May-13 USA Annual 01-Apr-13 Elect Director Irving Greenblum Mgmt For Withhold For International Bancshares Corporation IBOC 20-May-13 USA Annual 01-Apr-13 Elect Director R. David Guerra Mgmt For Withhold Withhold International Bancshares Corporation IBOC 20-May-13 USA Annual 01-Apr-13 Elect Director Douglas B. Howland Mgmt For For For International Bancshares Corporation IBOC 20-May-13 USA Annual 01-Apr-13 Elect Director Imelda Navarro Mgmt For Withhold Withhold International Bancshares Corporation IBOC 20-May-13 USA Annual 01-Apr-13 Elect Director Peggy J. Newman Mgmt For Withhold For International Bancshares Corporation IBOC 20-May-13 USA Annual 01-Apr-13 Elect Director Dennis E. Nixon Mgmt For Withhold Withhold International Bancshares Corporation IBOC 20-May-13 USA Annual 01-Apr-13 Elect Director Larry A. Norton Mgmt For For For International Bancshares Corporation IBOC 20-May-13 USA Annual 01-Apr-13 Elect Director Leonardo Salinas Mgmt For Withhold For International Bancshares Corporation IBOC 20-May-13 USA Annual 01-Apr-13 Elect Director Antonio R. Sanchez, Jr. Mgmt For Withhold Withhold International Bancshares Corporation IBOC 20-May-13 USA Annual 01-Apr-13 Ratify Auditors Mgmt For For For International Bancshares Corporation IBOC 20-May-13 USA Annual 01-Apr-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For International Bancshares Corporation IBOC 20-May-13 USA Annual 01-Apr-13 Advisory Vote on Say on Pay Frequency Mgmt One Year One Year One Year International Bancshares Corporation IBOC 20-May-13 USA Annual 01-Apr-13 Approve Executive Incentive Bonus Plan Mgmt For Against For International Bancshares Corporation IBOC 20-May-13 USA Annual 01-Apr-13 Adopt Majority Voting for Uncontested Election of Directors Mgmt For For For Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Elect Director James A. Bell Mgmt For For For JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Elect Director Crandall C.Bowles Mgmt For For For JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Elect Director Stephen B. Burke Mgmt For For For JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Elect Director David M. Cote Mgmt For Against Against JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Elect Director James S. Crown Mgmt For Against Against JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Elect Director James Dimon Mgmt For Against Against JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Elect Director Timothy P. Flynn Mgmt For For For JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Elect Director Ellen V. Futter Mgmt For Against Against JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Elect Director Laban P. Jackson, Jr. Mgmt For For For JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Elect Director Lee R. Raymond Mgmt For Against Against JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Elect Director William C. Weldon Mgmt For For For JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Ratify Auditors Mgmt For Against Against JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Provide Right to Act by Written Consent Mgmt For For For JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Amend Executive Incentive Bonus Plan Mgmt For Against Against JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Require Independent Board Chairman SH Against For For JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Stock Retention/Holding Period SH Against Against Against JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Institute Procedures to Prevent Investments in Companies that Contribute to Genocide or Crimes Against Humanity SH Against For For JPMorgan Chase & Co. JPM 21-May-13 USA 46625h100 Annual 22-Mar-13 Report on Lobbying Payments and Policy SH Against For For Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction Ultra Petroleum Corp. UPL 21-May-13 Canada Annual/Special 25-Mar-13 Elect Director Michael D. Watford Mgmt For Withhold Withhold Ultra Petroleum Corp. UPL 21-May-13 Canada Annual/Special 25-Mar-13 Elect Director W. Charles Helton Mgmt For Withhold Withhold Ultra Petroleum Corp. UPL 21-May-13 Canada Annual/Special 25-Mar-13 Elect Director Stephen J. McDaniel Mgmt For For For Ultra Petroleum Corp. UPL 21-May-13 Canada Annual/Special 25-Mar-13 Elect Director Roger A. Brown Mgmt For For For Ultra Petroleum Corp. UPL 21-May-13 Canada Annual/Special 25-Mar-13 Elect Director Michael J. Keeffe Mgmt For For For Ultra Petroleum Corp. UPL 21-May-13 Canada Annual/Special 25-Mar-13 Ratify Ernst & Young, LLP as Auditors Mgmt For For For Ultra Petroleum Corp. UPL 21-May-13 Canada Annual/Special 25-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Elect Director Lloyd C. Blankfein Mgmt For Against Against The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Elect Director M. Michele Burns Mgmt For For For The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Elect Director Gary D. Cohn Mgmt For For For The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Elect Director Claes Dahlback Mgmt For For For The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Elect Director William W. George Mgmt For For For The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Elect Director James A. Johnson Mgmt For Against Against The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Elect Director Lakshmi N. Mittal Mgmt For For For The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Elect Director Adebayo O. Ogunlesi Mgmt For For For The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Elect Director James J. Schiro Mgmt For For For The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Elect Director Debora L. Spar Mgmt For For For The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Elect Director Mark E. Tucker Mgmt For For For The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Elect Director David A. Viniar Mgmt For For For The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Approve Omnibus Stock Plan Mgmt For Against Against The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Ratify Auditors Mgmt For Against Against The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Establish Board Committee on Human Rights SH Against For For The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Report on Lobbying Payments and Policy SH Against For For The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Adopt Proxy Access Right SH Against Against Against The Goldman Sachs Group, Inc. GS 23-May-13 USA 38141G104 Annual 25-Mar-13 Employ Investment Bank to Explore Alternatives to Maximize Shareholder Value SH Against Against Against Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction Nabors Industries Ltd. NBR 04-Jun-13 Bermuda G6359F103 Annual 05-Apr-13 Elect Director James R. Crane Mgmt For Withhold Withhold Nabors Industries Ltd. NBR 04-Jun-13 Bermuda G6359F103 Annual 05-Apr-13 Elect Director Michael C. Linn Mgmt For Withhold Withhold Nabors Industries Ltd. NBR 04-Jun-13 Bermuda G6359F103 Annual 05-Apr-13 Elect Director John V. Lombardi Mgmt For Withhold Withhold Nabors Industries Ltd. NBR 04-Jun-13 Bermuda G6359F103 Annual 05-Apr-13 Elect Director Howard Wolf Mgmt For For For Nabors Industries Ltd. NBR 04-Jun-13 Bermuda G6359F103 Annual 05-Apr-13 Elect Director John Yearwood Mgmt For Withhold Withhold Nabors Industries Ltd. NBR 04-Jun-13 Bermuda G6359F103 Annual 05-Apr-13 Approve Pricewaterhouse Coopers LLP as Auditor and Authorize Board to Fix Their Renumeration Mgmt For Against For Nabors Industries Ltd. NBR 04-Jun-13 Bermuda G6359F103 Annual 05-Apr-13 Approve Executive Incentive Bonus Plan Mgmt For Against For Nabors Industries Ltd. NBR 04-Jun-13 Bermuda G6359F103 Annual 05-Apr-13 Approve Omnibus Stock Plan Mgmt For Against Against Nabors Industries Ltd. NBR 04-Jun-13 Bermuda G6359F103 Annual 05-Apr-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against Against Nabors Industries Ltd. NBR 04-Jun-13 Bermuda G6359F103 Annual 05-Apr-13 Require Shareholder Approval of Specific Performance Metrics in Equity Compensation Plans SH Against For For Nabors Industries Ltd. NBR 04-Jun-13 Bermuda G6359F103 Annual 05-Apr-13 Require Independent Board Chairman SH Against For For Nabors Industries Ltd. NBR 04-Jun-13 Bermuda G6359F103 Annual 05-Apr-13 Stock Retention/Holding Period SH Against For For Nabors Industries Ltd. NBR 04-Jun-13 Bermuda G6359F103 Annual 05-Apr-13 Submit Severance Agreement (Change-in-Control) to Shareholder Vote SH Against For For Nabors Industries Ltd. NBR 04-Jun-13 Bermuda G6359F103 Annual 05-Apr-13 Adopt Proxy Access Right SH Against For For Issuer Name Ticker Meeting Date Country Security ID Meeting Type Record Date Proposal Proponent Mgmt Rec Policy Rec Vote Instruction Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Elect Director Mark S. Siegel Mgmt For Withhold For Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Elect Director Kenneth N. Berns Mgmt For Withhold For Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Elect Director Charles O. Buckner Mgmt For For For Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Elect Director Michael W. Conlon Mgmt For For For Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Elect Director Curtis W. Huff Mgmt For Withhold For Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Elect Director Terry H. Hunt Mgmt For For For Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Elect Director Cloyce A. Talbott Mgmt For Withhold For Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For For Patterson-UTI Energy, Inc. PTEN 05-Jun-13 USA Annual 09-Apr-13 Ratify Auditors Mgmt For Against For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title)/s/ James R. Arnold James R. Arnold, President (Principal Executive Officer) Date August 7, 2013
